DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September 2020 has been entered.
 
Status of the Claims
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 47 has been renumbered as claim 46 and misnumbered claim 48 has been renumbered as claim 47. 
The Status of the claims is as follows:
Claims 1-24, 26, 27, 34 and 43 are cancelled.
Claims 45 and 47-49 are new.
Claim 47 is renumbered as claim 46, claim 48 is renumbered as claim 47 and claim 49 is renumbered as claim 48.  Applicant is requested to correct this issue with the next submission to the office.

Claims 25, 28-33, 35-42, 44-45 and 47-49 are rejected.

	Applicant’s Response
Applicant's response, filed 28 July 2020 has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 April 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Application Data Sheet
The corrected Application Data Sheet filed on 14 September 2020 is acknowledged.




Terminal Disclaimer
The terminal disclaimer filed on 14 September 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of US 9,474,482 has been reviewed and is approved.  The terminal disclaimer has been recorded.

Drawings
The drawings are objected to because in Figures 1, 4, 7 and 13  the element “SENSOR” is given three different reference numbers: “102A”, “102B” and “102***N” and neither of these numeric references is described in the Specification. The Specification refers to “102A..N” and 102..N”. See paragraphs 31 and 45. In Figures 1, 4, 7 and 13 the element “WIRELESS CONNECTION” is given three reference numbers: “140 A”,  “140...N” and “140***N and neither of these numeric references is described in the Specification. The Specification refers to “140A..N” to describe said element. See paragraph 31. In Figure 1 the element “WIRED CONNECTION” is given two reference numbers: “150***N” and “150A” and neither of these numeric references is described in the Specification. The Specification refers to “150A..N” to describe said element. See paragraph 31. In Figure 1 the element “CONTROL BUTTONS” is given two reference numbers: “106A,B” and “106A***N” and, neither of these reference numbers is described in the Specification. At paragraphs 33-34, the Specification refers to “106A..N”. Please note the difference between the use of asterisks (***) and periods (...) between A and N to refer to said elements.  Figure 3 the term “DECENDING” should be replaced with “DESCNENDING”. In Figure 7 the “STIMULATOR” does not have a numeric reference and, numeric reference 708 is not described in the Specification. In Figure 7 the element “SENSOR” is given two different identifiers “102***N and 710. In Figure 7 numeric reference “150***N” is not described in the Specification. In Figure 9 the “DISTRACTOR DEVICE AND STIMULATOR” and the “SENSOR” do not have a numeric reference. In Figure 10 element 1014, the term “RELAZATION” should be replaced with “RELAXATION”. In Figure 11 element 1106 “SENSOR RECEIVES A RECORDS...” should be replaced with “SENSOR RECEIVES AND RECORDS...”. In Figure 13 the following elements lack a numeric reference: “RETICULUM”, “OMASUM”, “SKIN”, “GI TRACT (RUMEN)”, “RIGHT SIDE”, “EXTERNAL SENSOR” and “BOTTOM INTERNAL SENSOR”. In Figure 13 reference numbers “150N” and “150***N*” are not described in the Specification. In Figure 13 none of the following reference numbers is described in the Specification: 1212, 1310, 1318, 1308, 1302, 1304, 1301, 1318 and 1350. Figure 14 lacks axis labels and units of measure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
At paragraph 4 the term diabetes patients” should be replaced with “diabetic patients” or with “patients suffering with diabetes”. 
At paragraph 5 a conjunction is missing between “at” and “present”. The paragraph should read “...an easy diagnosis and long term relief are available at the present”.
At paragraph 29  the recitation of “systems, devices, apparatus and methods” is grammatically incorrect. The paragraph should be amended to recite “systems, devices, apparatuses and methods”.
Paragraph 30 reads: “The systems, devices and methods disclosed herein may be implemented in any configuration for acquiring and processing data for the purposes of diagnosis or treatment of various gastrointestinal conditions described in this application, and may be executed in a form of a machine-readable medium for use in a computer or other electronic system embodying a set of instructions”. Systems, devices and methods cannot be executed in a form of a machine-readable medium. A machine-readable medium is a medium to store data. The Applicant is asked to rephrase this paragraph.
At paragraphs 31, 39 and 79 the term “computer readable” should be hyphenated as “computer-readable”.
Paragraph 31 reads: “....and computer readable media such as one or more computers 130A ....N”. A computer-readable media or medium is not a computer.  Computer-readable media is a medium capable of storing data. The Applicant is asked to rephrase this paragraph.
Paragraph 31 refers to “sensors 102A...N”, “computers 130A..N”, “wireless connections 140A..N” and “wired connections 150 A..N”. None of these numeric references is associated with the elements shown in Figure 1.
Paragraphs 33 and 34 refer to “control buttons 106 A..N”. Figure 1 shows “control buttons” with numeric references “106A,B” and “106***N”.
At paragraph 34 numeric reference “162” should be inserted after “signal 1”. See Figure 1.
At paragraphs 32, 35, 109, 116 and 118 the term “hand held” should be hyphenated as “hand-held” or, alternatively, replaced with “handheld”.
Paragraph 38 reads: “The system may also be wireless area networks, local area networks and be wireless ready”. A system cannot “be” a “wireless area networks” or a “local area network”. As system may be “wireless ready” and an may communicate through a WLAN (wireless area network) or a LAN (local area network). The Applicant is asked to rephrase this paragraph.
	Paragraph 41 the phrase “a system for enabling the communication” should be replaced with  “a system may enable” to read: “In another embodiment, a system may enable the communication between a physiological data collecting device and a health care monitoring center, so as to transmit physiological data of the individual to the appropriate health care provider and to further permit the health care monitoring center to send feedback and guidance to the individual through the observation device or any other device of the system.”
	Paragraph 45 refers to element 216 of Figure 2 as “focus or sensor distraction module”. Figure 2 element 216 shows a “FOCUS OR DISTRACTION MODULE”.
	Paragraph 45 reads: “The device of the system 200 with the application, such as
observation device 104, may be used for diagnosis or treatment purposes”. The Applicant is asked to clarify what “the application” refers to with respect to Figure 2. 
Paragraph 45 reads: “The database module 220 may be used for storing, recollecting and
storing treatment method steps in the sensor, observation device or computer.” The Examiner believes that this paragraph should be rephrased as “The database module 220 may be used for 
Paragraph 46 refers to the term “urinary bladder system 300 of a human”. There is no such term in the art. The term recognized in the art is “urinary system”. The bladder is part of the urinary system. Further, Figure 3 shows a “URINARY BLADDER”. 
Paragraphs 47, 49, 51-53, 55, 87, 94, 104 and 105 refer to “sensors 102..N”. Paragraphs 31 and 45 refer to “sensors A..N” and Figures 1, 4, 7 and 13 refer to “SENSOR***N”, “SENSOR 102A”, “SENSOR 102B” and SENSOR 102D”. The Applicant is asked to amend the Specification and the Drawings to use the same numeric reference for the same element. 
Paragraphs 47 and 55 refer to “computers 103..N”. Paragraphs 31 and 45 refer to “computer A..N”. Figure 1 refers to “COMPUTER B” and Figures 4, 7 and 13 show numeric reference “130**N” as identifiers to what appear to be a “computer”. The Applicant is asked to amend the Specification and the Drawings to use the same numeric reference for the same element. 
At paragraph 47 “a” should be inserted before “system” to read “..showing a device and a system 400 that can be used for...”.
At paragraph 47 the phrase “wear a belt 402 like device” should be replaced with “war a belt-like device 402”.
At paragraph 47  the term “collects” after “The sensors 102..N can” should be replaced with “collect”  and, the term “transmits” should be replaced with “transmit” to read “the sensors 102..N can collect[[s]] various parameters, information of signals form the gastrointestinal tract of the individual 401 and transmit[[s]] such parameters...”.
At paragraph 49 “a” should be inserted before “strap” and “belt” to read “The external sensors 102 .. N can be secured to the body by various means such as sticky pads, a strap, a belt 402 or similar devices.”
At paragraph 51 there are articles and prepositions missing and, grammatical mistakes. The paragraph should be amended as “The sensor may be a simple passive electrode or a combination of an accelerometer to record movement of the subject or a part of thereof, a skin conductance monitor to monitor stress level, a position tracking system to determine the physical location of the subject with reference to surroundings, a microphone to record sounds of the GI tract, and the like”.
Paragraph 55 refers to Figure 4 as “Figure 4 teaches a method and a system to acquires signals form the gastrointestinal tract....”. However, Figure 4 does not show a method and a system. Figure 4 is described at paragraph 10 as “a diagrammatic view of the device and system for diagnosis 400 for a human wearing sensors”.
At paragraph 55 should be rephrases as follows: “Accelerometer[[s]] data and location tracking information related to the patient can be recorded...”. Accelerometers are device and they cannot be recorded. 
At paragraph 55 the phrase “is provided” before “is configured” should be deleted to read “Any provided accelerometer 
Paragraph 55 refers to “control buttons 106..N” in reference to the description of Figure 4. This element is not shown in Figure 4.
Paragraph 56 refers to reference number 305 in Figure 5 as “abnormal activates”. However, Figure 5 shows reference number 308 as “Amplitude”. “Abnormal activities” is shown in Figure 5 with reference number 504.
At paragraph 56 the term “waveforms” should be replaced with “waveforms” as a single word.
At paragraph 57 the Applicant is asked to clarify what is an “organic change” observed in the gastrointestinal tract. The Examiner believes that the term “organic” should be replaced with “organ.
At paragraph 58 “to” before “differential” should be replaced with “for” and “to” should be inserted before “monitor” to read “....the device may be used [[to]] for differential diagnosis or to monitor the progression of ulcerative colitis”.
At paragraph 59 the term “Wave forms” should be replaced with “waveforms” as a single word.
At paragraph 60 “The” before “Parkinson’s disease” should be deleted.
At paragraph 63 the term “brains” should be replaced with “brain” to read “The brain[[s]] of autistic people...”.
At paragraph 60 the comma between “transcutaneous” and “neurostimulation” should be deleted.
At paragraph 64 the phrase “there by facilitating proper voiding” should be replaced with “thereby facilitating proper voiding”,
At paragraph 64  the term “with” before “use of electromyography” should be replaced with “based on the” to read  “The current available biofeedback options for constipation are based on either inflatable balloons that are placed in the rectum or based on the use of electromyography recordings from anal muscles.”
Paragraph 66  refers to reference number 900 as “headgear”. However reference number 900 is used in Figure 9 to indicate “ELECTROENCEPHALOGRAM SENSOR, PROCESSOR AND COMMUNICATION DEVICE”.
At paragraph 66 “the” should be inserted before “important role of the central nervous system to read “the  important role of the central nervous system.
Paragraph 67 should be rephrased as follows: “However, in certain people, including children who are unable perceive these urges, for example due to other ongoing activities of higher priority, use the bathroom and be seated on the commode to initiate the voiding action, and the urge for voiding subsides”. 
Paragraph 71 recites the following run-on sentence:
“The device and method of the present invention can provide biofeedback training to the patients using electroencephalography signals and electrical signals acquired from urinary bladder using external sensors and by employing various means to distract the user's attention to so as to minimize the user's ability to either recognize signals from the urinary bladder or disrupt the user thought process to prevent user ability to contract the urinary bladder in response to the afferent signals from the urinary bladder.”
The Applicant is asked to rephrase this sentence to incorporate punctuation marks as appropriate to provide pauses.
At paragraph 79 a comma (,) and a conjunction should be inserted  before “and” and “device and system of the present invention to read as follows: Figure 7 shows a view of an embodiment of biofeedback and training 700 for an individual using the sensors and, the device and system of the present invention.
At paragraph 79 reference number “402” should be inserted after “belt” (see Figure 7).
Paragraph 79 refers to the following elements which are not shown in Figure 7: “computer readable medium” and “audio, visual, tactile and focus/distraction inputs 718”.
At paragraph 80 “the” should be inserted before “individual” to read “The device may display data n various formats and prompt the individual...”.
Paragraphs 81  and 82 refers to “head gear 902” when describing Figure 9. However, Figure 9 does not show this element.
Paragraph 82 describes: “The head gear 902 may be in communication with a display device that is capable of displaying such changes in the thought patterns with the help of graphic individual interface and may provide a means of biofeedback for recognizing and modifying sensations and thoughts associated with various organ systems”. The Applicant is asked to clarify what a “graphic individual interface” is. The Examiner believes that the proper phrase should be “..capable of displaying such changes in the thought patterns via (or by) a graphical user interface...”.
At paragraph 82 the term “gastro-intestinal” should be replaced with “gastrointestinal” (without a hyphen) since this is the term used throughout the specification.
At paragraph 83 the Applicant is asked to clarify what does “they” refers to in the following phrase: “The device can notify the appropriate individual 809 so that they can take proper steps such as assisting the individual or informing the individual or enabling the individual to take proper steps”
At paragraph 83 the phrase “or distracts one” should be replaced with “distract oneself” to read “The individual can then take proper steps to focus thoughts or distract[[s]] oneself from the signal 811 and accordingly the individual performs the appropriate task 812.” 
Paragraph 84 is missing multiple articles and conjunctions and should be amended as follows: “Figure 10 is a flow chart of one embodiment of the present invention for treating an individual for constipation by using a process called biofeedback training for constipation 900. An individual can wear a sensor and head gear 1002A and the device can acquire a signal 1002B. The individual is alerted about the gastrointestinal tract activity 1004. The Individual isolates oneself to the rest room l 006. The individual then wears an eye patch and ear muffs to minimize the distraction 1008. The individual then further focuses on the signal from the gastrointestinal tract 1012. If the individual still feels stressed, tactile, audio, visual tools are used for relaxation and focusing 1015.”
At paragraph 85 numeric reference “1010” should be replaced with “1110” as there is no element shown in figure 11 which is identified by numeric reference 1010.
At paragraph 87  the terms “mouse, rat, rabbit, dog and monkey” should be presented in plural since the paragraph is referring to animals. The paragraph should read: “The device may be used for detecting gastrointestinal tract abnormalities in laboratory animals such as mice, rats, rabbits, dogs and monkeys to assess...”.
At paragraph 87 the phrase “the sensors can e implanted..” should be replaced with “the sensors can be implanted...”.
At paragraph 87 “if the” should be inserted between “for example” and “abomasum”, numeric reference “1304” should be inserted after “abomasum” and a comma is missing after “rumen”. The paragraph should read: “Depending on which section, for example if the abomasum 1304 is transmitting signals at a larger rate than the rumen, the physician may diagnose that some abnormality is happening inside the cow and immediate help may be needed”.
Paragraph 87 refers to “sensor 102..N”, “computer 103..N” which are not shown in Figure 13.
The use of the term “velcro”,  which is a trade name or a mark used in commerce, has been noted in this application. See paragraphs 90, 93 and 100.  The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. Velcro Company has established Specific guidelines for the use of “Velcro”. See the document pertaining the “VELCRO® Brand Trademark Guidelines” 2021 attached to this Office Action.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Paragraphs 91, 92, 94 and 96 refer to “array 1604”. This element is not shown in Figure 16 or in any of the other figures.
At paragraph 91, 93 and 94, numeric reference “1602” is used to indicate “support structure” and “sheet”.
At paragraph 94 “as” should be inserted between “so” and “to extend” and, the phrase “of the body” should be replaced with “on the body” since this paragraph is describing aspects of the electrodes placed on the body of a patient. The paragraph should read  “The electrodes 1603 are placed on the support structure 1602 so as to extend, externally [[of]] on the body, along the length of the colon and rectum”. 
At paragraph 95 “is” should be inserted between “electrodes 1704” and “suitable in number” to read “...the number of electrodes is suitable in number to cover....”.
At paragraph 95 the Applicant is asked to rephrase the following sentence to incorporate appropriate punctuation marks and to clarify what an apparatus provided from a “sheet” is referring to: “Similar apparatus can provided from the sheet  1702 with other drawings or other indicia thereon resembling other organs or portions of the gastrointestinal tract, or other sized colons and rectums, provided thereon, and thus a single array 1703 of electrodes can be utilized for multiple applications, and a single sheet of electrodes 1704 arranged in columns and rows or other suitable configurations cut and sized for one or more applications.”
Paragraph 95 refers to reference number “1702” as both, “support structure” and as “sheet”. 
At paragraph 97 “a” should be inserted before “portable electronic device” to read “..such as a  portable electronic device...”.
Paragraphs 98 and 100 refer to reference number “1802” as both, “support structure” and as “sheet”. 
Paragraph 101 refers to reference number “1902” as both, “support structure” and as “sheet”. 
Paragraph 104 refers to reference number “2001” as “dry electrode” and as “three ring electrode”.
Paragraph 104 refers to reference number “2002” as “center electrode”, “innermost electrode” and “inner electrode”.
Paragraph 104 describes: “This particular method based on laplacian principle serves to attenuate tangential signals such as cardiac and respiration when recording electrical activity of the gastrointestinal tract, or any portion or segment thereof, from the abdominal surface.”. There is no “method” described in paragraph 104. Paragraph 104 describes a three electrode arrangement as shown in Figure 20. Further the term “laplacian” should be capitalized as “Laplacian”.
Paragraph 105 refers to “internal sensor 1201”. This element is not shown in Figure 21.
At paragraph 105 a space should be inserted in “2101can” to read “sensor 2101 can be inserted”.
Paragraph 105 refers to reference number “2102” as “securing mechanism”, “sensor” and as “hook”.
A portion of paragraph 105 is missing various conjunctions and prepositions. This portion should read: “The sensor 2101 , which can include one or more electrodes and is shown as having a first and a second spaced-apart electrodes 2014, may aid in stimulating the gastrointestinal tract to help treat constipation and may be used as a tool in biofeedback training.”
At Paragraph 110 “diagnosis” should be replaced with “diagnose” to read as follows “...and
analyzing characteristics of the recorded electrical signals with the recorded symptoms of the body to diagnose gastrointestinal disorders of the body”.
	Paragraph 111 should be rephrased as follows to provide the proper subject-verb agreement and proper punctuation marks: “The plurality of electrodes wirelessly with the portable electronic device. The placing step may include placing at least one electrode in the gastrointestinal tract of the body, , the recording of the electrical signals step may include recording electrical signals from the at least one electrode in the gastrointestinal tract on the portable electronic device.”
Appropriate correction is required.

Claim Interpretation
The following recitations are not considered as limiting the scope of the claims for the reasons stated below. These recitations include:
“.....wherein the electrical signals include electromyogaphy signals acquired from a plurality of organs of the gastrointestinal tract” in claim 25 lines 7-8 and in claim 45 lines 6-7. This recitation is directed to attributes of the electrical signals acquired by the portable electronic device from a plurality of cutaneous electrodes.
“.....wherein the organs include a stomach, small intestines, and large intestines” in claim 25 line 9 and in claim 45 line 8. This recitation is directed to attributes of organs and does not limit the step of acquiring electrical signals by the portable electronic device from a plurality of cutaneous electrodes.
 “.....wherein each of the organs produces a separate electromyography signal” in claim 25 line 10 and claim 45 line 9.  This recitation is directed to a description of the function of an organ and does not limit the step of acquiring electrical signals by the portable electronic device from a plurality of cutaneous electrodes.
“.....wherein the electrical signals are acquired from the plurality of cutaneous electrodes positioned in a (circular) pattern on the skin of the body over the patient's abdomen” in claim 25 lines 11-13 and in claim 45 lines 10-11. This recitation is directed to a description of the manner in the cutaneous electrodes are positioned and not limit the step of acquiring electrical signals by the portable electronic device from a plurality of cutaneous electrodes.
“.....to generate a plurality of processed waveforms” in claim 25 lines 16-17, claim 38 line 15,  claim 45 lines 14-15 and in claim 49 lines 15-16. This recitation is an intended outcome of the processing step.
“.....wherein the method for monitoring motility of the gastrointestinal tract of the patient is performed to monitor paralytic ileus” in claim 36. This recitation is directed to an intended use of the recited method.
“.....wherein the electrical signals include electromyogaphy signals acquired from a plurality of organs comprising a stomach, small intestines, and large intestines and wherein each of the organs produces a separate electromyography signal”  in claim 38 lines 7-9 and claim 49 lines 7-9. This recitation is directed to attributes of the electrical signals received by the portable electronic device from the plurality of cutaneous electrodes and does not limit structurally or functionally the portable observation device.

Double Patenting
Applicant is advised that should claim 25 be found allowable, claim 45 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The only difference between claims 25 and 45 is that claim 25 recites “cutaneous electrodes positions in a circular pattern” while claim 45 recites “cutaneous electrodes positions in a pattern”. There rest of the limitations are identical. As indicated in the Claim interpretations section above the recitations in claims 25 and 45 of “.....wherein the electrical signals are acquired from the plurality of cutaneous electrodes positioned in a (circular) pattern on the skin of the body over the patient's abdomen” is directed to a description of the manner in the cutaneous electrodes are positioned and not limit the step of acquiring electrical signals by the portable electronic device from a plurality of cutaneous electrodes. As such, this slight difference in wording does not provide a a difference in scope between claims 25 and 45.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25, 28-33, 35-42 and 44-48 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
The rejection of claims 25, 28-33, 35-42 and 44 has been maintained.  
A new grounds of rejection as necessitated by the claim amendments herein is set forth for new claims 45-48.
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”)  and the October 2019 Update: subject Matter Eligibility (“October 2019 Update”) articulates the following to evaluate subject matter eligibility:
(1)       Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
(2B)     If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
 (1): With regard to claims 25, 28-33, 35-37 and 45-47 the claims are drawn to methods for monitoring motility of a gastrointestinal tract. As such, the claims fall into one of the four statutory categories of invention (processes).
With regard to claims 38-42, 44 and 48 the claims are drawn to systems for monitoring motility of the gastrointestinal tract. As such, the claims fall into one of the four statutory categories of invention (devices).
(2A)(1): Independent claim 25 (method) is directed to the following abstract ideas which encompass mathematical concepts: processing the acquired electrical signals to generate the plurality of processed waveforms comprising one or more of: signal enhancement, signal conditioning, signal analysis, signal noise correction, signal pattern recording, signal pattern matching, and signal pattern prediction and identifying, by the processor, a plurality of characteristics of the processed waveforms, wherein the plurality of characteristics of the processed waveforms are selected from a group consisting of: frequency, amplitude, power, pattern, duration, and periodicity and, to the following abstract idea which encompasses a mental process:-2of14-App. No.: 15/299,395; Filed: October 20, 2016Response to Final Office Action identifying, by the processor, a respective source organ for each processed waveform generated from the acquired electrical signals based on the plurality of characteristics of the processed waveforms.
Independent claim 38 (system) is directed to the following abstract ideas which encompass  mathematical concepts: processing the acquired electrical signals to generate the plurality of processed waveforms comprising one or more of: signal enhancement, signal conditioning, signal analysis, signal noise correction, signal pattern recording, signal pattern matching, and signal pattern prediction  and identifying a plurality of characteristics of the processed waveforms, wherein the plurality of characteristics of the processed waveforms are selected from a group consisting of: frequency, amplitude, power, pattern, duration and periodicity to the following abstract idea which encompasses a mental process: identifying a respective source organ for each processed waveform generated from the acquired electrical signals based on the plurality of characteristics of the processed waveforms.
Independent claim 45 (method) is directed to the following abstract ideas which encompass mathematical concepts: processing the acquired electrical signals to generate the plurality of processed waveforms comprising one or more of: signal enhancement, signal conditioning, signal analysis, signal noise correction, signal pattern recording, signal pattern matching, and signal pattern prediction and  identifying, by the processor, a plurality of characteristics of the processed waveforms, wherein the plurality of characteristics of the processed waveforms are selected from a group consisting of: frequency, amplitude, power, pattern, duration, and periodicity and, to the following abstract idea which encompasses a mental process:-2of14-App. No.: 15/299,395; Filed: October 20, 2016Response to Final Office Action identifying, by the processor, a respective source organ for each processed waveform generated from the acquired electrical signals based on the plurality of characteristics of the processed waveforms.
Independent claim 48 (system) is directed to the following abstract idea which encompass  mathematical concepts: processing the acquired electrical signals to generate the plurality of processed waveforms comprising one or more of: signal enhancement, signal conditioning, signal analysis, signal noise correction, signal pattern recording, signal pattern matching, and signal pattern prediction and identifying a plurality of characteristics of the processed waveforms, wherein the plurality of characteristics of the processed waveforms are selected from a group consisting of: frequency, amplitude, power, pattern, duration and periodicity to the following abstract idea which encompasses a mental process: identifying a respective source organ for each processed waveform generated from the acquired electrical signals based on the plurality of characteristics of the processed waveforms.
Dependent claims 32 and 46 (methods) are directed to the following abstract idea which encompasses a mental process: correlating, by the processor, the processed waveforms to the patient-entered inputs based on time.
Dependent claims 33 and 47 (methods) are directed to the following abstract idea which encompasses a mental process: characterizing, by the processor, the processed waveforms as being indicative of normal or abnormal activity of the organs based on the plurality of characteristics of the processed waveforms.
In claims 25, 38, 45 and 48, with regard to the steps of processing the acquired electrical signals to generate waveforms and identifying  a plurality of characteristics of the processed waveforms  the Specification does not describe what these steps encompass. However, the processing of physiological signals and waveforms, including electromyography signals, is known in the art and it requires mathematical processes. Evidence of this fact can be found in Norali, A. M. et al; “Surface Electromyography Signal Processing and Application: A Review”; Proceedings of the International Conference on Man-Machine Systems (ICoMMS) 11 – 13 October 2009; pg. IA4-1 to IA4-9 and in the Applicant’s Arguments filed on 28 July 2020 at page 10.  Asus such, said processes are directed to mathematical concepts. In claims 25, 38, 45 and 48, with regard to the step of identifying a source organ said process is directed to one that under its broadest reasonable interpretation, cover its performance in the mind, i.e. mental step. A person of ordinary skill would be able to mentally identify an organ based characteristics of the processed waveforms because each of the organs of the gastrointestinal is characterized by different waveform attributes. Evidence that an organ can be identified by visual inspection of the waveform characteristics is found in US 7,593,768 to Vasiliev cited in the previous office action, specifically Figures 9A-9D. In claims 32, 33, 46 and 47 with regard to the steps of correlating the processed waveforms to patient inputs and characterizing a waveform as being indicative of normal or abnormal activity, these processes are directed to those that under their broadest reasonable interpretation, cover its performance in the mind (i.e. mental steps). A person of ordinary skill, such as a physician, can associate mentally time-related attributes of a waveform with symptoms provided by a patient at specific times. Likewise, a person of ordinary skill can mentally identify the attributes of a processed waveform and determine whether it is normal or abnormal. See Applicant’s own disclosure at paragraph 56 Figure 5 as showing a normal and an abnormal activity waveform.
"Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, claims to a series of mathematical calculations based on selected information are directed to abstract ideas and, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite abstract ideas.
(2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The judicial exceptions in the instant claim are not integrated into a practical application because the claim only recites the following additional elements:
Claim 25 (method): acquiring electrical signals from a plurality of cutaneous electrodes, transmitting the acquired electrical signals to a network device and outputting a status for each identified source organ.
Claim 38 (system): a plurality of cutaneous electrodes positioned in a circular pattern, a portable observation device wirelessly connected to the plurality of cutaneous electrodes, a network device comprising a processor and a non-transitory computer readable medium, acquiring the electrical signals from the portable observation device and outputting a status.
Claim 45 (method): acquiring electrical signals from a plurality of cutaneous electrodes, transmitting the acquired electrical signals to a network device and outputting a status for each identified source organ.
Claim 48 (system): a plurality of cutaneous electrodes positioned in a pattern, a portable observation device wirelessly connected to the plurality of cutaneous electrodes, a network device comprising a processor and a non-transitory computer readable medium, acquiring the electrical signals from the portable observation device and outputting a status.
In claims 32, 33, 46 and 47 there are no additional elements.
 This combination of elements does not integrate the exceptions into a practical application because it does not impose any meaningful limits on practicing the abstract ideas. The steps of acquiring electrical signals by (from) a portable observation device and transmitting said electrical signals to a network device for processing are data gathering steps wherein said data is used by the processor of the network device to process waveforms, identify characteristics of said waveforms, identify a source organ correlate and characterize the waveforms (abstract steps). The step of outputting a status is post-solution activity nominally related to the main process. While the claims recite that the abstract ideas are performed by a processor, said processor is recited at a high level of generality and is no more than mere instructions to apply the exception.  While claims 38 and 49 recite a plurality of cutaneous electrodes, a portable observation device and a network device, these elements are recited at a high level of generality and they do not impose any limits on practicing the invention. These elements are mere data gathering and manipulation elements. Accordingly, these additional elements do not integrate the exceptions into a practical application because none of these elements either alone or in combination meaningfully limit the exceptions. In particular, the combination of additional elements do not use the mathematical concepts in a specific manner that sufficiently limits the use of the mathematical concepts to a practical application. None of the dependent claims recite any additional non-abstract elements.  Claims 28-30 and 37 recite additional data gathering steps, claim 31 recites additional extra-solution activity (timestamping and data transmission), claims 35 and 36 are directed to attributes of the acquisition of the electrical signals and intended use of the method, claims 39-42 and 44 are recite structural attributes of the portable electronic device, the network device and the electrodes.
 Accordingly, the claims are directed to an abstract idea which is NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the combination of additional elements does not integrate the exception into a practical application. The combination of elements does not amount to significantly more than the exception itself. Processors, network devices and non-transitory computer readable medium are generic computer elements which are well-understood, routine and conventional. See DDR Holdings (Fed. Cir. 2014). In claims  25, 38, 45 and 49 the steps of acquiring electrical signals from a plurality of wirelessly connected external electrodes, transmitting the acquired electrical signals to an external device and outputting data are well-understood, routine and conventional in the field of ambulatory electrogastrography.  Evidence of these facts can be found in Verhagen, M. A. M. T. "Electrogastrography." Clinical Autonomic Research 15.6 (2005): 364-367 and the references cited therein, specifically Lindberg, G. et al;  (1996) 24-Hour ambulatory electrogastrography in healthy volunteers. Scand J Gastroenterol 31: 658–664. While claims 38 and 48 recite, in addition, to the generic computer elements, a plurality of cutaneous electrodes positioned on a pattern over the abdomen and a portable observation device wirelessly connected to the electrodes, these elements, alone and in combination do not amount to significantly more than the exception itself because electrodes, wireless connections between devices and wirelessly connected portable devices are well-understood, routine and conventional in the field of ambulatory monitoring. In claims 38 and 48, the recitation that the electrodes are positioned in a circular (claim 38) pattern (claims 38 and 48) do not provide any particularity to the recited electrodes and is merely informative on a preferred manner of positioning said electrodes. Evidence that cutaneous electrodes positioned in a pattern over the abdomen and portable observation devices connected wirelessly to said electrodes are well-understood, routine and conventional in the field of wireless surface electromyography can be found in Darwish, A. et al; “Wearable and ımplantable wireless sensor network solutions for healthcare monitoring”, Sensors 11, 5561–5595 (2011) and in  Youn, W., & Kim, J. (2009, August). “Development of a compact-size and wireless surface EMG measurement system”. In 2009 Iccas-Sice (pp. 1625-1628), IEEE and the references cited therein, in particular Ohyama, M. et al; “Active Wireless Electrodes for Surface Electromyography”, 18th Annual International Conference of the IEEE Engineering in Medicine and Biology Society, Amsterdam 1996 1.7.2: Telemetry II.p. 295-296. These elements do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology and they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, and so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
35 USC § 101 Rejections-Response to Arguments
	Applicant’s arguments filed on 28 July 2020 have been considered. The Applicant asserts the following:
	1) With regard to the limitations identified by the Examiner as encompassing abstract ideas the Applicant asserts that “these raw data are uninterpretable by the human mind or a trained physician, even with pencil and paper” and that “data of this type is known to one of skill in the art to require a Fourier transform or similar known mathematical technique for examining the frequency characteristics of the time series data. For example, the Fourier transform (calculated by the FFT technique) is an expansion in a series of pure sine waves of different frequencies that is another way of expressing the time series data” and concludes that “the resulting spectrum is actually the coefficients (i.e., the relative strength) of each of the sine wave frequencies. Such data transformation and subsequent interpretation cannot be performed in one's head”.
	It is respectfully submitted that “mathematical techniques” fall into the category of abstract ideas. The fact that one’s mind is not capable of analyzing certain type of data does not preclude said analysis to encompass a mathematical concept including mathematical calculations.  As explained in the rejection herein, the steps of processing the electrical signals to to generate a plurality of processed waveforms and identifying a plurality of characteristics of the processed waveforms are require mathematical calculations. While the Office is not required to provide factual evidence that the identified abstract ideas encompass mathematical concepts, the Examiner has cited literature to support the assertion that the analysis of electromyography signals requires encompasses mathematical calculations. This fact is further confirmed by the  Applicant’s own assertion on the record that this type of data needs to be analyzed using mathematical techniques. With regard to the step of identifying a respective source organ for each processed waveform the applicant has not presented any specific arguments of why this step is other than a mental process or, why this step cannot be practically performed in the mind. As explained in this Office Action, once an electromyographic signal has been processed and analyzed, a person of ordinary skill can identify, by visual inspection and thereby mentally, the organ from which said signal originated. As before, the Office is not required to provide factual evidence that an identified abstract idea is a mental process. However, for the purpose of clarity the Examiner has provided at least one reference to support this conclusion. 
	2) That under Step (2A)(2) “the claims are very specifically drawn to a gastrointestinal diagnosis system and method comprising: acquiring, by a portable electronic device of the gastrointestinal diagnosis system, electrical signals from a plurality of cutaneous electrodes connected wirelessly to the portable electronic device, wherein the electrical signals include electromyography signals acquired from a plurality of organs of the gastrointestinal tract, wherein the organs include a stomach, small intestines, and large intestines, wherein each of the organs produces a separate electromyography signal,..." and that “the claims are not generally directed to any electrode system for monitoring any system in a body but rather, very specifically, a gastrointestinal diagnosis system for identifying a respective source organ [in the gastrointestinal tract] for each processed waveform generated from the acquired electrical signals based on the plurality of characteristics of the processed waveforms.”
	It is respectfully submitted that this argument is not persuasive. The determination of whether a claim as whole integrates the judicial exception into a practical application is based on whether the elements recited in addition to the abstract ideas provide meaningful limits in practicing the abstract ideas. In claims 25 and 45, the additional elements include acquiring electrical signals, transmitting the electrical signals and outputting a status. These steps are extra-solution activities including data gathering steps (acquiring and transmission) and post-solution activity (outputting a status). While the claims recite that the abstract ideas are performed by processor, said processor is used as a tool to perform the mental processes. As explained in MPEP 2106.04(d) the Supreme Court has long distinguished between principles themselves (which are not patent eligible) and the integration of those principles into practical applications (which are patent eligible). See, e.g., Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 80, 84, 101 USPQ2d 1961, 1968-69, 1970 (2012) (noting that the Court in Diamond v. Diehr found ‘‘the overall process patent eligible because of the way the additional steps of the process integrated the equation into the process as a whole,’’ but the Court in Gottschalk v. Benson ‘‘held that simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle’’. In the instant claims, the combination of additional elements do not use the mathematical concepts in a specific manner that sufficiently limits the use of the mathematical concepts to a practical application. The step of “identifying a source organ” is not an element in addition and therefore it cannot provide an integration into a practical application. This step is a mental process and cannot provide an integration into a practical application. The applicant is directed to MPEP section 2106.04(d) which provides several considerations for evaluating whether additional elements integrate a judicial exception into a practical application. In particular the Applicant is directed to subsection (III) which explains: “Because a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. However, the way in which the additional elements use or interact with the exception may integrate it into a practical application”.
3) That “the claims as currently presented do constitute inventive concepts” and that “as recited in the present Office Action on pg. 12, the claims appear to be free of the prior art because the closest prior art in the field of gastrointestinal ambulatory monitoring does not teach or fairly suggest the identification of an organ based on characteristics”. The Applicant then concludes that “as such, the Office Action admits, and the Applicant agrees, that the claims as currently presented are new and nonobvious over the cited art, and as such, constitute inventive concepts”.
It is respectfully submitted that these arguments are not persuasive. Firstly, patent-eligibility and novelty should not be conflated. Patent eligibility under 35 U.S.C. § 101 is a separate statue from the patentability requirements of novelty an non obviousness set forth in 35 U.S.C. §§ 102 and 103.  The fact that a claim is free of art under 35 U.S.C. §§ 102 and 103 does not make said claim statutory and patent-eligible if said claim recites judicial expectations which are not integrated into a practical application and when the claim, as a whole, does not provide an inventive concept. Secondly, the Examiner respectfully disagrees with the Applicant’s characterization of the stated reasons why the claims are free of art. Nowhere in the Examiner’s statement is an admission, either implicit or explicit, that because the claims are free of art they “constitute” an inventive concept. This statement only provides the reasons why the art of record does not teach or fairly suggests all the limitations of the claimed invention.
3) That “this inventive improvement over the closest prior art is independent of the scope of the Armstrong and Patel references that, both together and in combination, discuss only generally the field of ambulatory monitoring, primarily towards kinetic and cardiac applications”.
It is respectfully submitted that these arguments are not persuasive. Firstly, the Applicant has not pointed out what is the “inventive improvement” or how the purported “inventive improvement” is reflected in the instant claims. Secondly, the cited references to Patel and Armstrong were set forth to support the conclusion that the combination of additional elements is well-understood, routine and conventional in the field as required under step 2(B) of the eligibility analysis. The Applicant is reminded that step 2(B) of the analysis is not based on whether the claims “are independent of the scope” of the references cited to support the conclusion of lack of inventive concept. The determination is based on whether the combination of elements recited in addition to the abstract ideas is well-understood, routine and conventional in the field.
4) That “the currently pending claims (1)  confine the use of the abstract ideas to a particular technology; (2) solve a problem rooted in or arising from the use of a particular technology; and (3) improve a technology by allowing the technology to perform a function that it previously was not capable of performing”. The Applicant then adds that “regarding item (1), the currently pending claims enable gastrointestinal tract monitoring and source organ identification without a priori knowledge of which organ may be important, producing the observed signal(s), and/or contributing to the observed condition”, that “regarding item (2), previously described technologies, as stated by the Office Action, did not allow source organ identification without a priori knowledge of the source organ. As such, the problem rooted in previous technologies was the inability to identify source organs without a priori knowledge, which the currently pending claims now enable - solving a problem rooted in the use of a particular technology” and that “regarding item (3), as admitted by the Office Action, previous technologies were not capable of performing source organ identification without a priori knowledge of the source organ”. The Applicant then concludes that “as such, the currently pending claims describe a technology that performs a function that it previously was not capable of performing - source organ identification without a priori knowledge of which one was the source organ”.
It is respectfully submitted that these arguments are not persuasive. Firstly, as explained in 2)above, the Applicant is conflating patent-eligibility and statutory requirements with novelty and non-obviousness. Secondly, as just explained the determination of whether the claims provide an inventive concept is not based on what the claims “enable”. This determination is based on whether the combination of additional elements is well-understood, routine and convectional in the field. As in the previous Office Action, the Applicant has failed to provide arguments of the reasons why the steps of acquiring signals by a device, transmitting said signals to a network device data and outputting a status, in combination, is not well-understood, routine and conventional. As explained before, the “difference in scope” between the instant claims and what is taught by the references to support this conclusion has no bearing in this determination.
The rejection of claims 25, 28-33, 35-42 and 44 has been maintained.  
A new grounds of rejection as necessitated by the claim amendments herein is set forth for new claims 45-48.
 
Claim Rejections - 35 USC § 112
Second Paragraph

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 28-33, 35-42 and 44-48 are rejected under 35 U.S.C.  112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Claim 25 lines 21-23, claim 38 lines 20-21,  claim 45 line 19 and claim 48 lines 20-21 recite: “identifying.... a plurality of characteristics of the processed waveforms....”. As indicated in the claim interpretation section above, the recitation of “to generate a plurality of processed waveforms” is an intended outcome of the processing step. The claims do not recite a positive active step of generating a plurality of processed waveforms. As such, it is unclear what is the source of information for the identifying step performed by the processor. To obviate this rejection, the Examiner suggests amending the claims to recite a positive active step of generating a plurality of processed waveforms. The following language is suggested for claims 25 and 45:
”processing, by a processor of the network device, the acquired electrical signals, wherein the processing comprises generating a plurality of processed waveforms form said signals”.
The following language is suggested for claims 38 and 48:
”processing, the acquired electrical signals, wherein the processing comprises generating a plurality of processed waveforms form said signals”.
Clarification is requested.
Claim 25 lines 24-26, claim 38 lines 23-25, claim 45 lines 22-24 and claim 48 lines 23-25 recite: “identifying..... a respective source organ for each processed waveform generated from the acquired electrical signals based on the plurality of characteristics of the processed waveforms”.
Firstly, the claims are unclear because there is no recitation that the acquired electrical signals are related to or, associated with an organ. The claims recite that the electrical signals are acquired from a plurality of cutaneous electrodes. As indicated in the claim interpretation section above, the recitation in claims 25, 38, 45 and 48 the recitation of “.....wherein the electrical signals include electromyogaphy signals acquired from a plurality of organs....” is directed to attributes of the electrical signals acquired by the portable electronic device from a plurality of cutaneous electrodes. The claims do not recite a that the cutaneous electrodes are positioned over at least an organ so that the acquired electrical signals and processed waveforms and, their “characteristics” can be somehow associated with or, related to a “respective source organ”. Clarification is requested.
For examination purposes prior art teaching or suggesting the identification of waveforms associated with an organ will be interpreted as meeting the claimed limitation.
Claim 25 lines 27-28, claim 38 line 26, claim 45 lines 25-26 and claim 48 line 26 recite: “outputting ......a status for each identified source organ”. There is no recitation in the claims that a “status” of a source organ is determined. It is unclear what is the source of the outputted information. Further, the claims only recite that the organs are identified based on the characteristics of the processed waveforms and said characteristics include frequency, amplitudes, pattern, duration and periodicity. None of this characteristics is recited as “associated” with a status of an organ and the claims do not recite that the “characteristics of the processed waveforms” ((i.e. frequency, amplitude, power, pattern, duration, and periodicity) are evaluated or analyzed to provide a “status” of the organ. Clarification is requested.
Claim 30 recites: “The method of claim 25, further comprising recording, to memory on the portable electronic device, one or more inputs entered by the patient for one or more symptoms of the body selected from a group consisting of: bowel movements, cramping, bloating, vomiting, nausea, heartburn, pain from chest, abdomen, or pelvic regions, refluxing, incontinence, constipation, stool form, and symptoms relating to esophageal motility disorders, incontinence, or other gastrointestinal disorder”.
The claim recites a Markush group. However, the use of conjunctive (and) and disjunctive (or) to demarcate the elements in the group makes the breath of the claim indefinite as to what constitutes the elements of the group. For instance, the recitation of “or other gastrointestinal disorder” after setting forth the alternatives with conjunctive language (and) makes the claim unclear as to whether “other gastrointestinal disorder” is included in the group. If the Applicant’s intention is to set forth that all the recited elements are part of the Markush group,  the following language is suggested:
“one or more symptoms of the body selected from a group consisting of: bowel movements, cramping, bloating, vomiting, nausea, heartburn, pain, abdominal pain, [[or]] pelvic region[[s]] pain, refluxing, incontinence, constipation, stool form, related to esophageal motility disorders, symptoms related to incontinence, [[or]] and symptoms related to other gastrointestinal disorder”.
In claim 33 there is lack of antecedent basis in the claim for “the organs”. Claim 25, from which claim 33 depends, recites “a respective source organ”. See line 24. While claim 25 recites “.....wherein the electrical signals include electromyogaphy signals acquired from a plurality of organs of the gastrointestinal tract” as indicated in the claim interpretation above, this recitation does not further limit the scope of the claim. Clarification is requested.
In claim 37 there is lack of antecedent basis in the claim for “the plurality of organs”. Claim 25, from which claim 37 depends, recites “a plurality of cutaneous electrodes”. See line 5. While claim 25 recites “.....wherein the electrical signals include electromyogaphy signals acquired from a plurality of organs of the gastrointestinal tract” as indicated in the claim interpretation above, this recitation does not further limit the scope of the claim. As such, there is no positive recitation of “an organ” recited in claim 25. Clarification is requested.
In claim 37 the recitation that acquiring electrical signals from the plurality of wirelessly connected external electrodes  comprise “acquiring electromyography signals sequentially propagating from the plurality of organs” is unclear as to what is the source of the electromyography signals. Claim 25 recites that the electrical signals are acquired from “cutaneous electrodes connected wirelessly to the portable electronic device”. There is no recitation in the claim that the cutaneous electrodes are positioned on or, located in at least an organ so that “propagating” electromyography signals can be acquired. Clarification is requested.
In claim 38 line 14 and in claim 48 line 14 there is lack of antecedent basis in the claims for “the electrical signals from the portable electronic device. Claims 38 and 48 recite “..the portable electronic device configured to receive electrical signals form the plurality of cutaneous electrodes”. The claims do not recite that the portable electronic device per se generates electrical signals. The following amendment is suggested to obviate this rejection:
“acquiring the electrical signals received from the plurality of cutaneous electrodes by the portable observation device”. Clarification is requested.
In claim 46 there is lack of antecedent basis in the claim or “the patient-entered inputs” as there is no recitation in claim 45, from which claim 46 depends for a “patient-entered input”. Clarification is requested.
In claim 47 there is lack of antecedent basis in the claim for “the organs”. Claim 45, from which claim 47 depends, recites “a source organ”. See line 22. While claim 45 recites “.....wherein the electrical signals include electromyogaphy signals acquired from a plurality of organs of the gastrointestinal tract” as indicated in the claim interpretation above, this recitation does not further limit the scope of the claim. As such, there is no positive recitation of “an organ” recited in claim 45. Clarification is requested.
Claims 28, 29, 31, 35-36, 39-42 and 44 are rejected for depending on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
A. Claims 25, 28-33, 35-37 and 45-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0215917 to Noar (cited by the Applicant in the IDS dated January 12, 2017) in view of Hadabb (cited by the Applicant in the IDS dated January 12, 2017).
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Noar teaches an Electroviscerogram (EVG) system and method for detection of myoelectrical activity of intra-abdominal (gastrointestinal) organs and for analysis and interpretation of the myoelectrical signals (¶ 2).
With regard to claims 25, 45 and 48 Noar teaches a method (as in claims 25 and 45) and a gastrointestinal diagnosis system (as in claim 48) for monitoring motility of a gastrointestinal tract in a body of a patient (as in claims 25, 45 and 48), the method performed by a gastrointestinal diagnosis system (as in claims 25 and 45) (¶ 7).
 comprising: 
acquiring, by a portable electronic device of the gastrointestinal diagnosis system, electrical signals from a plurality of cutaneous electrodes connected to the portable electronic device (as in claim 25 and 45) and a plurality of cutaneous electrodes positioned in a pattern on the skin of the body over the patient's abdomen (as in claim 48) (¶ 8-9, 18; Figures 1 and 2).
a portable observation device connected to the plurality of cutaneous electrodes, the portable observation device configured to receive electrical signals from the plurality of cutaneous electrodes (as in claim 48) (¶ 27; Figures 1 and 2).
 wherein the electrical signals include electromyography signals acquired from a plurality of organs of the gastrointestinal tract; wherein the organs include a stomach, small intestines, and large intestines, wherein each of the organs produces a separate electromyography signal, and wherein the electrical signals are acquired from the plurality of cutaneous electrodes positioned in a (circular) pattern on the skin of the body over the patient’s abdomen (as in claims 25 and 45); wherein the electrical signals include electromyography signals acquired from a plurality of organs comprising a stomach, small intestines, and large intestines, and wherein each of the organs produces a separate electromyography signal (as in claim 48) (¶ 15-17, 22, 28, 244, 251). Gastrointestinal hollow organs include stomach, small and large intestines. 
transmitting the acquired electrical signals from the portable electronic device to a network device of the gastrointestinal diagnosis system (as in claims 25 and 45) and a network device in wireless communication with the portable observation device, the network device comprising a processor and a non-transitory computer readable medium having instructions stored thereon (as in claim 48) (¶ 18, 23, 26; Figure 1).
processing, by a processor of the network device, the acquired electrical signals to generate a plurality of processed waveforms (as in claims 25 and 45) and wherein the instructions, when executed, cause the processor to perform a method comprising: acquiring the electrical signals from the portable observation device, processing the acquired electrical signals to generate a plurality of processed waveforms (as in claim 48) (¶ 18, 21, 23, 24-25, 28-29, 252). 
wherein the processing the acquired electrical signals to generate the plurality of processed waveforms comprises one or more of: signal enhancement, signal conditioning, signal analysis, signal noise correction, signal pattern recording, signal pattern matching, and signal pattern prediction (as in claims 25, 45 and 48) (¶ 8-9, 17).
identifying, by the processor, a plurality of characteristics of the processed waveform, wherein the plurality of characteristics of the processed waveforms are selected from a group consisting of frequency, amplitude, power, pattern, duration, and periodicity  (as in claims 25, 45 and 48) (¶ 24 and 46-97). The signals are analyzed to identify diagnostic frequency bands and a time period. As such, the characteristics of the processed waveforms include at least frequency and duration.
and identifying, (by the processor), a respective source organ for each processed waveform generated form the acquired electrical signals based on the plurality of characteristics of the processed waveforms (as in claims 25, 45 and 48) (¶ 24, 28-93, 232-234; Tables 1-3). Characteristics of the waveforms include, at least signal amplitude, duration of artifact free EVG and frequency of the slow wave. The system analyzes and interprets the EVG and provides a diagnosis. The analyzed signal provides for identification of the organ since the characteristics of the signal are specifically associated with an organ. See paragraph 24. The  frequency band are either of gastric origin or duodenal.
and outputting, (from the processor) to a display (of the gastrointestinal diagnosis system), a status for each identified source organ (as in claims 25, 45 and 48) (¶ 101, 252, 268). A “status identifying the organs” (diagnosis) is provided as an output. The system includes a user interface.
Noar does not teach that the cutaneous electrodes are connected wirelessly (as in claims 25, 45 and 48) and therefore Noar does not teach that the portable observation device is wirelessly connected to the electrodes (as in claim 48).
Haddab teaches system designed for monitoring the EGG physiological variables of a patient outside the hospital environment. The signal acquisition is achieved by means of an ambulatory system carried by the patient and connected to him through skin electrodes. The acquired signal is transmitted via the Bluetooth to a mobile phone where the data are stored into the memory and then transferred via the GSM network to the processing and diagnostic unit in the hospital (Abstract; Figure 1).
Noar and Haddab are directed to systems and methods for monitoring the myoelectric activity of the GI tract via skin electrodes connected to a portable device.
Thus, Noar and Haddab are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Noar with Haddab.  One would have modified the system by Noar with electrodes connected wirelessly to the portable device because all elements were known in the prior art and Haddab teaches that systems and methods for monitoring the myoelectric activity of the GI tract via skin electrodes connected to a portable device may be modified to include wireless electrodes (Haddab Abstract; Figure 1).
With regard to claim 28, see Noar at ¶ 9. The method includes monitoring respiration. Respiration produces motion of the body (ribcage).
With regard to claims 29-30, the portable device in Noar is a hand-held computer which includes memory (¶ 25-26). Any type of data including data entered by a patient can be recorded in memory. The claims do not require a step of inputting or entering data by the patient.
With regard to claims 31, 32 and 46, see Noar at ¶ 8, 18, 23, 26, 61; Figure 1). The time of a changing condition of the patient (water load in the stomach of the patient) is recorded along with the EVG recording. As such, the data is time stamped and correlated with a change in the condition of the patient. The data is transmitted to a host computer.
With regard to claims 33 and 47, see Noar at Table 3.
With regard to claim 35, see Noar at ¶ 51-53.
With regard to claim 36, see Noar at ¶ 17 and 234. The recitation that the method is performed to “monitor paralytic ileus” is intended use. Noar teaches testing the motility of intestine and the colon and as such, Noar’s method can be used to monitor “paralytic ileus”.
With regard to claim 37, see Noar at ¶17. The system is an electroviscerogram for motility assessment and the monitoring includes measurements of myoelectric activity of abdominal organs. 
B. Claims 38-40 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0215917 to Noar (cited by the Applicant in the IDS dated January 12, 2017) in view of Hadabb (cited by the Applicant in the IDS dated January 12, 2017) in further view of Kim, D. W. et al; “Usefulness of a Developed Four-Channel EGG System with Running Spectrum Analysis”; Yonsei Medical Journal; Vol. 41, No. 2, (2000) pp. 230-236.
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Noar teaches an Electroviscerogram (EVG) system and method for detection of myoelectrical activity of intra-abdominal (gastrointestinal) organs and for analysis and interpretation of the myoelectrical signals (¶ 2).
With regard to claim 38 Noar teaches a gastrointestinal diagnosis system for monitoring motility of a gastrointestinal tract in a body of a patient, the system  comprising: 
a plurality of cutaneous electrodes positioned in a pattern on the skin of the body over the patient's abdomen (¶ 8-9, 18; Figures 1 and 2).
a portable observation device connected to the plurality of cutaneous electrodes, the portable observation device configured to receive electrical signals from the plurality of cutaneous electrodes (¶ 27; Figures 1 and 2).
wherein the electrical signals include electromyography signals acquired from a plurality of organs comprising a stomach, small intestines, and large intestines, and wherein each of the organs produces a separate electromyography signal (¶ 15-17, 22, 28, 244, 251). Gastrointestinal hollow organs include stomach, small and large intestines. 
a network device in wireless communication with the portable observation device, the network device comprising a processor and a non-transitory computer readable medium having instructions stored thereon  (¶ 18, 23, 26; Figure 1).
wherein the instructions, when executed, cause the processor to perform a method comprising: acquiring the electrical signals from the portable observation device, processing the acquired electrical signals to generate a plurality of processed waveforms (¶ 18, 21, 23, 24-25, 28-29, 252). 
wherein the processing the acquired electrical signals to generate the plurality of processed waveforms comprises one or more of: signal enhancement, signal conditioning, signal analysis, signal noise correction, signal pattern recording, signal pattern matching, and signal pattern prediction (¶ 8-9, 17).
identifying, by the processor, a plurality of characteristics of the processed waveform, wherein the plurality of characteristics of the processed waveforms are selected from a group consisting of frequency, amplitude, power, pattern, duration, and periodicity  (¶ 24 and 46-97). The signals are analyzed to identify diagnostic frequency bands and a time period. As such, the characteristics of the processed waveforms include at least frequency and duration.
and identifying a respective source organ for each processed waveform generated form the acquired electrical signals based on the plurality of characteristics of the processed waveforms  (¶ 24, 28-93, 232-234; Tables 1-3). Characteristics of the waveforms include, at least signal amplitude, duration of artifact free EVG and frequency of the slow wave. The system analyzes and interprets the EVG and provides a diagnosis. The analyzed signal provides for identification of the organ since the characteristics of the signal are specifically associated with an organ. See paragraph 24. The  frequency band are either of gastric origin or duodenal.
and outputting to a display, a status for each identified source organ (¶ 101, 252, 268). A “status identifying the organs” (diagnosis) is provided as an output. The system includes a user interface.
Noar does not teach that the cutaneous electrodes are connected wirelessly and therefore Noar does not teach that the portable observation device is wirelessly connected to the electrodes.
Haddab teaches system designed for monitoring the EGG physiological variables of a patient outside the hospital environment. The signal acquisition is achieved by means of an ambulatory system carried by the patient and connected to him through skin electrodes. The acquired signal is transmitted via the Bluetooth to a mobile phone where the data are stored into the memory and then transferred via the GSM network to the processing and diagnostic unit in the hospital (Abstract; Figure 1).
Noar and Haddab are directed to systems and methods for monitoring the myoelectric activity of the GI tract via skin electrodes connected to a portable device.
Thus, Noar and Haddab are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Noar with Haddab.  One would have modified the system by Noar with electrodes connected wirelessly to the portable device because all elements were known in the prior art and Haddab teaches that systems and methods for monitoring the myoelectric activity of the GI tract via skin electrodes connected to a portable device may be modified to include wireless electrodes (Haddab Abstract; Figure 1).
Neither Noar nor Haddab teach that the pattern of the electrodes is a circular pattern.
Kim taches and device and a method for electrogastrography (Abstract). The data is acquired via electrodes positioned in a circular pattern over the abdomen (Figure 1).
Noar in view of Haddab as modified and Kim are directed to devices for recording electric potentials of the gastrointestinal system via electrodes positioned the abdomen of a person.
Thus, Noar as modified and Kim are related to the the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Noar as modified with Kim. One would have modified the system by Noar to position the electrodes in a circular pattern  because all elements were known in the prior art and Kim teaches that systems for recording electric potentials of the gastrointestinal system via external electrodes may be modified to arrange the electrodes in a circular pattern (Kim Figure 1).
With regard to claim 39, Noar teaches that the portable observation device includes a hand-held computer (Noar at ¶ 27) but does not teach that the portable observation device comprises a mobile communication device .
Haddab, however, teaches that the system includes a mobile phone and that signals acquired by the wireless electrodes are transmitted to the mobile phone (pg. 122, col. 1, pg. 124, col. 2 and Figure 1).
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Noar with Haddab. One would have been motivated to do so and had a reasonable expectation of success in doing so because Haddab teaches that an advantage of a system comprising a mobile communication device to receive the wireless signals for the electrodes is that it is versatile and easily transportable (Haddab pg. 122, col.1) which is of relevance to Noar who is explicitly directed to a system configured to be taken to the patient’s home in order to perform the exam in a home setting (Noar at ¶ 26). The skilled artisan would recognize that a system which is easily transportable would enable said system to be transported to a home setting for testing.
With regard to claim 40, see Noar at ¶ 27. The portable observation device includes a hand-held computer.
With regard to claim 44, see Noar at ¶ 15, 18 and Figure 1.
C. Claims 41 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0215917 to Noar (cited by the Applicant in the IDS dated January 12, 2017) in view of Hadabb (cited by the Applicant in the IDS dated January 12, 2017) in further view of Kim as applied to claim 38 above and in further view of US 2007/0167859 to Finneran.
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Noar teaches a system for monitoring and recording myoelectric activity via surface electrodes attached to the skin of a person. With the provisions by Haddab, the electrodes are wireless connected to a portable observation device.
However, neither Noar nor Haddab teach that the plurality of wirelessly connected external electrodes forms an array positioned on a flexible support structure (as in claim 41) and an adhesive disposed on an underside of the flexible support structure and configured to secure the flexible support structure to the skin of the patient (as in claim 42).
Finneran teaches a flexible electrode array for monitoring myoelectric activity (¶ 57; Figure 43) comprising a plurality of electrodes and positioned on a supporting pad or sheet comprising a web material which includes an adhesive . The adhesive is configured to adhere to the skin of the patient (¶ 95).
Noar in view of Haddab as modified and Finneran are directed to systems for monitoring and recording myoelectric activity via surface electrodes.
Thus, Noar as modified and Finneran are directed to the same field of endeavour.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Noar as modified with Finneran. One would have modified the system by Noar with a flexible support structure comprising an adhesive to secure said structure to the skin of the patient because elements were known in the prior art and Finneran teaches that systems for monitoring myoelectric activity via surface  electrodes attached may be modified arrange said electrodes on an adhesive flexible substrate (see Finneran Figure 37). An additional advantage is realized by preventing relative movement of the electrodes on the skin of the patient (see Finneran at ¶ 95).

Citation of Pertinent Prior Art
The Applicant’s response dated 28 July 2020 in reference to the Citation of Pertinent Prior Art states the following “Under 37 CFR 1.111(b), "[t]he reply must present arguments pointing out the specific  distinctions believed to render the claims, including any newly presented claims, patentable over any applied references [emphasis added]." It is respectfully noted that the Office Action did not apply the references listed on PTO form 892 made of record in the present Office Action to any of the pending claims. Nonetheless, the Applicant notes that these references do not disclose or suggest all the limitations of the pending claims. Accordingly, these cited but not applied references are considered to be immaterial to the patentability of the pending claims”.
The provisions of 37 CFR 1.111 are pertinent to the references applied to the rejection of the claims under 35 U.S.C. §102 and 35 U.S.C. § 103. The Citation of Pertinent Prior art at the end of the Office action clearly states that the art cited is not relied upon and is cited because it is considered pertinent to the applicant’s disclosure. The Examiner is under no obligation to point out distinction between the instant claims and the art made of record but not relied upon.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen, J.; “A computerized data analysis system for electrogastrogram”, Computers in Biology and Medicine, Volume 22, Issues 1–2, 1992, Pages 45-57.
Alvarez, W. C., : The Electrogastrogram and what is shows”; JAMA (1922), vol. 72; pages 1116-1119.
Conclusion
No claims re allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050.  The examiner can normally be reached on 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A/              Examiner, Art Unit 1631                                                                                                                                                                                          
/Lori A. Clow/Primary Examiner, Art Unit 1631